In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-258 CR

____________________


DONALD RAY DARBY, JR. a/k/a DONALD RAY DARBY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07 00330




MEMORANDUM OPINION
 Donald Ray Darby, Jr. a/k/a Donald Ray Darby was convicted and sentenced on an
indictment for unauthorized use of a vehicle.  Darby filed a notice of appeal on May 18,
2007.  The trial court entered a certification of the defendant's right to appeal in which the
court certified that this is a plea-bargain case and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been provided to the Court of
Appeals by the district clerk.
	On May 23, 2007, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
 
  
									HOLLIS HORTON
										Justice
 
Opinion Delivered July 25, 2007
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.